Citation Nr: 0900305	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-12 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the lumbosacral spine.

2.  Entitlement to an initial compensable rating for 
costochondritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1980 to February 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an March 2004 rating decision rendered by the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
degenerative changes of the lumbosacral spine, rated 10 
percent disabling and costochondritis, rated non-compensably 
disabling; each effective from April 30, 2003.

In a letter received August 2004, the veteran raised an 
additional issue of service connection for a sleep disorder 
secondary to the service-connected back disability.  In a 
letter received October 2007, the veteran also raised 
additional issues of service connection for a gynecological 
condition, fibromyalgia, and bilateral hearing loss.  These 
issues are not currently on appeal and are referred to the RO 
for appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
current evidence of record does not provide a clear picture 
as to the extent and severity of the veteran's service-
connected disabilities, and that additional development must 
be accomplished prior to further consideration of the appeal.  

With respect to the back disability, service connection was 
established for degenerative changes of the lumbosacral 
spine.  See March 2004 VA Rating Decision.  However, the 
evidence of record shows degenerative disc disease involving 
the thoracic and lumbosacral spine.  See October 2004 VA 
Computed Tomography (CT) scan of the thoracic spine; February 
2005 Magnetic Resonance Imaging (MRI) of lumbar spine.  The 
veteran reported that her injury in service was to the mid-
back area and believes that service connection should also 
include the thoracic spine.  In this regard, the Board notes 
that a February 2004 VA examiner found that the veteran had 
rhomboid muscle strain or mid-back strain that was at least 
as likely as not related to an inservice injury.  Service 
connection, however, was, as noted, subsequently established 
for degenerative changes of the lumbar spine.  The Board 
notes further, that the veteran has also reported additional 
symptoms involving radiculopathy into the lower extremities.  
In this regard, the Board notes that a May 2005 VA nerve 
conduction studies revealed electrodiagnostic evidence of 
chronic, mild right S1 and left L5-S1 radiculopathy although 
a more recent July 2006 VA neurology consultation noted that 
an electromyography (EMG) study was equivocal without clear 
evidence of radiculopathy and an MRI revealed degenerative 
joint disease without clear disc herniation.  The Board finds 
that further inquiry is in order with respect to the thoracic 
and lumbar spine pathology that could be related to the 
veteran's military service, and to determine the presence or 
absence of radiculopathy and its relationship to the 
documented spinal pathology.  

Also, while the veteran was examined by VA in February 2004, 
the clinical findings pertaining to the back disability were 
somewhat limited and did not include sufficient information 
concerning the degree of functional impairment due to all 
factors enumerated in De Luca v. Brown, 8 Vet. App. 202 
(1995).  Although the examiner indicated that there was no 
change in the veteran's range of motion of the lumbar spine 
on repetitive use, he did not comment on whether there was 
any additional limitation due to pain or during flare-ups.  
At that time of the examination, the veteran reported that 
she was having a "good day," but said that she had 
additional limitation of motion and functional impairment 
with flare-ups.  Since that examination, the veteran reported 
that her back disability had worsened significantly and 
includes radiating pain into her lower extremities.  

A determination of the extent of functional loss is central 
to proper application of the rating criteria and requires a 
thorough examination.  38 C.F.R. § 4.40 states, in part, that 
it is essential that the examination on which ratings are 
based adequately portray the anatomical damage and the 
functional loss with respect to all these elements.  

The Board also notes that the rating criteria for the 
musculoskeletal system pertaining to the spine were revised 
during the pendency of this appeal, effective from September 
26, 2003.  While the RO did consider the former and revised 
criteria for rating spinal disability, the Board emphasizes 
that the old rating criteria may be applied throughout the 
appeal period even subsequent to the change in the rating 
criteria, but the new criteria may only be applied from the 
applicable effective date.  Therefore, on remand, 
consideration should be given to rating the veteran's back 
disability under both the old and the new regulations, and 
the AMC should apply the one most favorable to the veteran 
within the confines of the appropriate effective dates.  
VAOPGCPREC 7-2003 (November 19, 2003); see also Karnas v. 
Derwinski, 1 Vet App 308 (1991); but see Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003) (Congressional enactments and 
administrative rules will not be construed to have 
retroactive effect unless their language requires this 
result).  

With respect to the service-connected costochondritis, the 
veteran asserts that she has chronic chest pain and shortness 
of breath, on exertion, which she believes are related to the 
service-connected disability.  However, in a letter received 
in February 2008, the veteran reported that she was recently 
diagnosed with congestive heart failure and was found to have 
pleural effusion in her lungs.  Given the reported additional 
disorders and the possible similarities of symptomatology 
associated with costochondritis, i.e., chest pains of a 
muscular nature versus a cardiac nature, the Board finds that 
an examination is necessary to determine the current severity 
of the service-connected costochondritis alone.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is 
required to discuss its reasons and bases for assigning a 
particular disability rating with reference to the criteria 
contained in the relevant diagnostic code(s).  It is not 
permitted to discuss factors outside the scope of the rating 
criteria, nor is it permitted to speculate on the presence or 
absence of the criteria on the basis of incomplete 
information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

As the Board is precluded from reaching its own 
unsubstantiated medical conclusions and is instead, bound by 
the medical evidence of record on these matters, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Finally, the Board notes that the veteran has not been 
provided with information regarding VA's duty to assist under 
the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The AMC should send the veteran and 
her representative a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim currently on appeal 
per Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated her for a low back 
disability and costochondritis since July 
2006.  After securing the necessary 
releases, the AMC should attempt to 
obtain copies of all medical records from 
the identified treatment sources, 
including any VA treatment records not 
already of record, and associate them 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  The veteran and her 
representative are to be notified of 
unsuccessful efforts in this regard.  

3.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of her 
service-connected lumbar spine disability 
and costochondritis.  All indicated tests 
and studies must be performed.  The 
claims folder must be made available to 
the examiners for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  The examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
examiners should, to the extent feasible, 
disassociate any coexistent but unrelated 
low back symptoms.

The orthopedic examiner should respond to 
the following:  

I.  Render an opinion as to whether 
it is at least as likely as not that 
any identified disease or disability 
of the thoracic spine is related to 
the veteran's back injury in 
service.  

II.  Note any limitation of motion 
in the lumbar and thoracic spine.  

III.  Indicate whether the lumbar 
and thoracic spine exhibits weakened 
movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of the degree of additional 
loss of range of motion or 
favorable, intermediate or 
unfavorable ankylosis.  

III.  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when the lumbar and thoracic 
spine is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable, intermediate or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

IV.  Determine the nature, extent, 
and severity of the veteran's 
costochondritis.  The examiner 
should disassociate any coexisting 
but unrelated diagnoses and render 
an opinion as to whether the 
costochondritis causes slight, 
moderate, moderately-severe, or 
severe impairment.  The examiner 
must report all functional 
impairment associated with the 
disease to include limitation of 
motion and incapacitating episodes.  

The neurological examiner should identify 
any neurological complaints or findings 
attributable to the lumbar and thoracic 
spine.  The examiner should also provide 
a written discussion of the degree of 
residual weakness or sensory disturbances 
due to pathology of the lumbar and/or 
thoracic spine, and how it impacts on 
motor function of each segment.  If 
applicable, the examiner should provide a 
response to the following:  

I.  Does the veteran have recurring 
attacks of intervertebral disc 
syndrome referable to the lumbar or 
thoracic spine?  If so, indicate the 
degree of intermittent relief she 
experiences between those attacks.  
The examiner should further note 
whether any intervertebral disc 
syndrome that may be present results 
in incapacitating episodes and the 
total duration of any of these 
episodes.  The examiner must 
indicate whether the intervertebral 
disc syndrome, if present in more 
that one spinal segment results in 
effects that are clearly distinct.  
See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, Note (2) (2008).  

II.  Identify radiculopathy of the 
right and left lower extremities (if 
any) and whether it is at least as 
likely as not associated with the 
service-connected lumbar spine 
disorder.

If the examiners find that it is not 
feasible to answer any question, they 
should so indicate and include an 
explanation.  The clinical findings and 
reasons upon which the opinions are based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications should be associated with 
the claims folder, if possible.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.  

5.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the veteran's 
low back disability and costochondritis 
have been provided by the examiners and 
whether they have responded to all 
questions posed.  If not, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2008).  

6.  The AMC should adjudicate the issue 
of entitlement to service connection for 
a thoracic spine disability separate from 
the veteran's service-connected 
degenerative changes of the lumbosacral 
spine.  Inform the veteran and her 
representative of her appellate rights.  
They should also be informed that if she 
disagrees with the outcome, a timely 
appeal (notice of disagreement and, 
following a statement of the case, a 
substantive appeal) will be required for 
appellate review of any additional 
issues.  

7.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claims for 
initial higher evaluations for 
degenerative changes of the lumbosacral 
spine and costochondritis based on all 
the evidence of record and all governing 
legal authority, including the VCAA and 
implementing regulations, the old and 
revised rating criteria for the 
musculoskeletal system, and any 
additional information obtained as a 
result of this remand.  The AMC's 
consideration should include the 
applicable diagnostic criteria for rating 
spinal disabilities in effect at the time 
the veteran filed her claim in May 2003 
as well as all revisions.  In this 
regard, it is noted that application of 
the new regulations is not appropriate 
prior to the effective date of the 
regulation change.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

